Citation Nr: 0434231	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
residuals of a right elbow injury and a scar on the right 
side of the head, but denied service connection for right 
shin splints, a low back condition, and bilateral hearing 
loss.  The veteran perfected an appeal of the denial of 
service connection for bilateral hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran asserts his bilateral hearing loss is related to 
noise exposure as a mechanic during service.  His DD Form 214 
noted his specialty was a vehicle repairman. 

A service medical record entry from August 1978 revealed 
hearing within normal limits through 4000 hertz, with a 50-
decibel loss noted in the right ear at 6000 hertz.  His 
January 1979 hearing test indicate slightly higher decibel 
loss in the ears for all frequencies except 2000 hertz, but 
hearing was still within normal limits from 500 through 4000 
hertz.  At 6000 hertz he had a 40-decibel loss noted in the 
right ear.  His January 1980 hearing test indicates he was 
suffering from ringing in the ears.  His tests reveal 
improved decibel losses at 500 through 4000 hertz, and a 50 
decibel loss at 6000 hertz.  

Because there is evidence of high frequency hearing loss 
(6000 hertz) and complaints of ringing in the ear in service, 
and evidence of a current hearing loss disability, the Board 
finds that a VA examination is required to determine whether 
the current hearing loss is related to the veteran's active 
service.  See 38 C.F.R. § 3.159(c)(4).  


Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran should be afforded VA ear 
and audiological examinations to 
determine the nature and etiology of his 
hearing loss.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are necessary for 
accurate assessment.  

The examiner(s) should conduct an 
examination of the ears and hearing 
acuity, and provide a diagnosis for any 
pathology found.  The examiner(s) should 
provide an opinion on whether any 
currently diagnosed hearing disability is 
etiologically related to active service.  
All opinions should be based on a review 
of the evidence of record, including the 
service medical records, and sound 
medical principles.  The examiner(s) 
should provide a rationale for the 
conclusions rendered.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.§§  5109B, 7112).




                     
______________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).















